Order filed April 14, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00665-CV
                                   ____________

                    DOV AVNI KAMINETZKY, Appellant

                                        V.

            HARRIS COUNTY APPRAISAL DISTRICT, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-12988

                                   ORDER

      Following nearly six months of extensions, appellant’s brief was due April 4,
2016. When we granted appellant’s most recent motion for extension, we stated no
further extensions will be granted absent exceptional circumstances. No brief or
motion for extension of time has been filed.

      Unless appellant files a brief with this court on or before May 4, 2016, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM